Citation Nr: 1741371	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  15-00 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis.  

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected cholecystectomy and/or gout during service.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for pinched nerve.

6.  Entitlement to service connection for insomnia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the U.S. Army from March 1980 to March 1983.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In May 2016, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

In August 2016, this appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Specifically, the appeal was remanded to afford the Veteran a VA examination for each of the issues on appeal.  In December 2016, a VA examination was afforded to the Veteran for each condition on appeal.  However, as will be discussed, the Board finds that further remand is necessary as to the Veteran's claimed conditions of a pinched nerve and sleep apnea as the December 2016 VA examinations are not in substantial compliance with the August 2016 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a pinched nerve and for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis for rheumatoid arthritis.  

2.  The Veteran's gout is not causally or etiologically related to her active service.  

3.  The Veteran's hypertension did not manifest during or within one year of service; nor is her hypertension causally or etiologically related to her active service.    

4.  The Veteran's insomnia is not causally or etiologically related to her active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for rheumatoid arthritis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303(a) (2016).

2.  The criteria for service connection for gout have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303(a) (2016).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303(a)(b), 3.307(b), 3.309(a) (2016).

4.  The criteria for service connection for insomnia have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided herein, VA provided adequate notice in a letter sent to the Veteran in March 2013.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records.  Additionally, the VA examinations afforded the Veteran in December 2016 for rheumatoid arthritis, gout, hypertension, and insomnia are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  For each condition being examined, the examiner considered the Veteran's symptoms and history and applied accepted medical standards and principles in rendering an opinion.        

As VA satisfied its duties to notify and assist the Veteran as to the issues of rheumatoid arthritis, gout, hypertension, and insomnia, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 as to these issues and that the Veteran will not be prejudiced as a result of the Board's adjudication of these claims.

Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Entitlement to service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As to the Veteran's claimed conditions of rheumatoid arthritis and hypertension, these conditions are considered chronic for VA rating purposes.  There is a rebuttable presumption of service connection for certain chronic diseases, including arthritis and hypertension, if the disease manifested to a compensable degree (a degree of 10 percent or more) within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  If a chronic disease is shown in service or within the requisite time period described in 38 C.F.R. § 3.307(b), subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, an analysis of continuity of symptomatology is required.  Under this theory, when the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third elements of service connection.  See Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  However, the theory of continuity of symptomatology does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Rheumatoid Arthritis 

The Veteran contends that she has rheumatoid arthritis and that it is due to her active service, specifically to cold feet sensation sustained in service.  

At the outset, the Board notes that while arthritis is a chronic disease entitled to an analysis of presumptive service connection under 38 U.S.C.A. §§ 1101, 1113; 38 C.F.R. §§ 3.307, 3.309(a), the record does not reflect a diagnosis for rheumatoid arthritis.  A current diagnosis is a cornerstone of a service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, without a diagnosis of rheumatoid arthritis, service connection cannot be established on any basis.  

In December 2016, the Veteran underwent a VA examination to assess her claimed condition of rheumatoid arthritis.  The August 2016 remand directed the VA examiner to identify any diagnosis for rheumatoid arthritis since December 2012.  Per this directive, the December 2016 VA examiner explicitly indicated that the Veteran does not have a diagnosis of rheumatoid arthritis.  The examiner also noted that the Veteran is not currently on any medication for rheumatoid arthritis.  The December 2016 VA examiner noted the Veteran's statements that her big toe swells up and that she has chronic pain in her feet that started in service in the 1980s.  As to the Veteran's symptoms, the VA examiner explained that the record reflects cocaine abuse and that cocaine use is associated with clinical symptoms that closely mimic rheumatic diseases.  The Board finds this opinion probative.  It is in line with the record, which does not reflect a diagnosis of rheumatoid arthritis.  The VA examiner also considered the Veteran's symptoms and explained that they are related to another cause.  

The Board acknowledges the Veteran's statements at her May 2016 hearing that her arthritis started with her feet but now affects other joints.  However, as mentioned, the December 2016 VA examiner explained that these symptoms can be linked to the Veteran's documented cocaine use.  The Board also acknowledges the Veteran's statements at her May 2016 hearing that she was diagnosed with gout and rheumatoid arthritis in 1980 in service but that they were not put in her service treatment records (STRs).  She indicated that they put it in her STRs as cold feet after she got frostbite in March 1982.  She indicated that her issues, a lot of pain, started then.  The Board acknowledges that a March 1982 STR indicates cold feet sensation.  Additionally, as she has indicated that she was diagnosed in service, the Board acknowledges that the Veteran is competent to relay a contemporaneous diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Board finds that the probative value of the Veteran's assertions are outweighed by the overall record, which does not reflect a diagnosis, and specifically the most recent VA examination, December 2016, indicating that there is no diagnosis for rheumatoid arthritis.  

Lacking a diagnosis of rheumatoid arthritis, the Veteran does not meet the cornerstone element of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, an assessment of the remaining elements is not necessary, and service connection for rheumatoid arthritis is not warranted.      

Gout

The Veteran contends that her gout is related to service, specifically to the cold feet sensation she sustained in service.  

A May 2016 progress note from Salisbury VA Medical Center (VAMC) notes an assessment of acute gout.

In December 2016, the Veteran underwent a VA examination for her gout.  The VA examiner noted a diagnosis for gout.  The VA examiner opined that the Veteran's gout was less likely as not incurred in or caused by cold feet during service.  The VA examiner reasoned that gout is a buildup of uric acid in the joints causing joint pain, fever, and hot, red, swollen joints and that it is not associated with cold sensation.

As the record reflects a current diagnosis for gout and the March 1982 STR reflects that the Veteran sustained cold feet sensation in service, the first two elements of service connection have been met.  At issue is a nexus between the Veteran's current condition of gout and her cold feet in service.  

As noted by the Veteran, her STRs do not reflect a diagnosis of or treatment for gout.  The December 2016 VA medical opinion is the only medical evidence of record addressing a link between the Veteran's gout and cold feet in service.  The Board finds the December 2016 VA examiner's negative nexus opinion probative.  The VA examiner reviewed the record and considered both the medical and lay evidence, including the Veteran's assertions and the service notation of cold feet.  Having done so, the VA examiner explained there is no medical link between gout and cold feet.  There is also no positive opinion of recording linking the Veteran's gout to cold feet.  

The Board again acknowledges the Veteran's statements at her May 2016 hearing that she was diagnosed with gout and arthritis in service in 1980 but that it was put in her STRs as cold feet in 1982.  However, the probative value of this assertion is outweighed by the December 2016 VA examiner's opinion and rationale that gout is not related to cold feet which is backed by medical training and knowledge.  

Given the most probative evidence, the Board determines that the preponderance of the evidence weighs against the Veteran's claim for service connection for gout.  As such, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107.

Hypertension

The Veteran contends that her hypertension is related to her active service.  Specifically, she has indicated that she was stressed in service and that she had informed doctors but was not given anything for it.       

The medical evidence of record indicates numerous blood pressure levels for the Veteran during and since service.  The Veteran's March 1980 entrance examination indicates blood pressure of 116/72.  Chronologically, the following blood pressure readings were recorded in service: 100/64 (November 1980); 90/64 (December 1980); 100/70 (February 1982); 110/60 (March 1982); 104/60 (April 1982); 118/80 (April 1982); 110/58 (July 1982); 100/60 (August 18, 1982); 100/60 (August 24, 2982); 115/70 (September 1982); and 110/70 (October 1982).  There are also undated blood pressure readings in service of 104/70; 130/60; and 110/68.  

Following service, the record reflects the following blood pressure readings, chronologically: 120/77 (August 2009); 123/82 (September 2011); 119/83 (March 2012); 112/78 (June 2013); 104/74 (October 2014); and 115/75 (April 2016).  

In December 2016, the Veteran underwent a VA examination for her hypertension.  The VA examiner noted a 2009 diagnosis for hypertension.  The VA examiner also addressed the Veteran's pregnancy related hypertension in service.  The examination report reflects the Veteran's statements that she started taking medicine for hypertension in 1983 after delivering a baby in April 1983.  The report indicates that the Veteran took the medications and the eclampsia resolved.  The examiner specified that the hypertension diagnosed in 2009 is primary hypertension.  The VA examiner indicated that the Veteran's treatment plan for her current diagnosis includes taking continuous medication.  The VA examiner indicated that the Veteran does not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  Her blood pressure upon testing was 144/83; 113/82; 122/83.  The average was 126/82.  

The VA examiner opined that the Veteran's hypertension is less likely than not to have been incurred in or caused by service.  The VA examiner reasoned that upon review of the record, it is documented that the Veteran developed eclampsia (hypertension associated with pregnancy) and was treated.  The VA examiner indicated that after the successful pregnancy, the hypertension resolved, and in 2009 she was diagnosed with primary hypertension.  The VA examiner indicated that primary hypertension is not a continuation of pre-eclampsia.  The VA examiner also noted that review of the medical record indicates a diagnosis of cocaine abuse.  The VA examiner indicated that cocaine is known to cause high blood pressure.  Per the August 2016 remand directives, the VA examiner further indicated that the Veteran's eclampsia is at least as likely as not due to military service as she was pregnant during active duty and developed pregnancy complication of eclampsia.  However, the VA examiner indicated that after the baby was delivered in April 1983, the eclampsia resolved, and in essence, there is no current disability related to this in service event.  

The record reflects a current diagnosis for hypertension, which the Veteran has linked to stress in service.  Therefore, the first two elements of service connection have been satisfied.  At issue is a medical nexus linking the Veteran's hypertension to her service.  

As hypertension is a chronic disease, the Board has considered service connection on a presumptive basis under 38 U.S.C.A. §§ 1101, 1113; 38 C.F.R. §§ 3.307, 3.309(a), which would satisfy the third element of service connection.   

The Veteran was not diagnosed with primary hypertension in service.  The Veteran's in-service blood pressure results also do not meet the requirements for a compensable rating under the relevant diagnostic code, as required for the presumption of chronic diseases.  The relevant code, Diagnostic Code 7101, provides that a compensable rating for hypertension, 10 percent, requires diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  The Veteran's in-service blood pressure readings ranged between 90/64 at the lowest and 115/70 at the highest.  Nor are the Veteran's in-service blood pressure levels indicative of a history of diastolic pressure of 100 or more.  To the contrary, the STRs reflect that the Veteran never had a diastolic pressure of 100 or more in service.  Accordingly, the Board determines that a chronic disability did not manifest during service.  

The record also does not reflect that the Veteran's current hypertension manifested within one year following service.  The Veteran was discharged from service in March 1983, and she was not diagnosed with primary hypertension until 2009.  The Board acknowledges the Veteran's statements at her May 2016 hearing that her baby was born premature because of her blood pressure, which occurred in April 1983 after service.  As the Veteran gave birth in April 1983, the Board notes that this form of hypertension occurred within one year following discharge.  

However, while the Veteran was treated for eclampsia within a year of leaving service, the December 2016 VA examiner explained that this form of hypertension is specific to pregnancy and resolved after the Veteran gave birth.  The Board finds this opinion probative.  The examiner accounted for any indication of hypertension within the presumptive period but explained that it has since resolved and is not related to the Veteran's current diagnosis of primary hypertension.  Thus, the Veteran's eclampsia in the year following service does not establish a diagnosis, or early onset, of primary hypertension within the presumptive period.  As a chronic disability also did not manifest within the presumptive period, the Board determines that the fact of chronicity in service is not adequately supported, and the presumption of service connection does not apply.  See 38 C.F.R. §§ 3.307; 3.309(a).  

While the presumption of service connection does not apply, the Board has considered whether the third element of service connection may be established based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While the record does not reflect complaints or treatment for primary hypertension between 1983 and the 2009 diagnosis, the Board has considered the Veteran's statements that her blood pressure has been consistently high since service.  However, there are no documented readings or treatment to support these statements, and the Board finds that lay assertions of consistently high blood pressure are not competent without evidence of blood pressure readings either from home machine readings or readings taken at a medical office on which to base these assertions.

However, even considering the Veteran's statements to be credible and probative, her statements are outweighed by the December 2016 VA examiner's opinion that her primary hypertension is not linked to her service.  The VA examiner explained the Veteran's high blood pressure immediately following service was related to her pregnancy.  Moreover, as to her current hypertension, the VA examiner explained that the record reflects cocaine abuse, which can cause high blood pressure.  As the evidence does not reflect in-service primary hypertension and given the probative medical opinion of the December 2016 VA examiner, the Board determines that service connection cannot be established. 

Moreover, as the Veteran's eclampsia resolved, she lacks a current diagnosis for this condition, and service connection is not warranted for this condition.  See Brammer v. Derwinski, 3 Vet. App. at 223 (holding that a current disability is a cornerstone of service connection).

Accordingly, the Board determines that the preponderance of the evidence weighs against the Veteran's claim for service connection for hypertension.  As such, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107.

Insomnia

The Veteran contends that her insomnia is related to service.  Specifically, she indicated that she had trouble sleeping during service, specifically in Germany, due to the location of the barracks.  

The relevant medical evidence of record includes VA treatment reports and a VA examination.

A September 2011 patient note from Salisbury VAMC indicates an impression of insomnia.  March 2012 and June 2013 primary care notes from Salisbury VAMC also note an assessment of insomnia.  

In December 2016, the Veteran underwent a VA examination to assess her insomnia.  The examination report reflects the Veteran's reports that her sleep problems started at the time her nephew was killed in 2007.  The examination report also indicates that the Veteran began treatment for impaired sleep, not the result of sleep apnea, in 2011.  

The VA examiner indicated that the Veteran's STRs are free of sleep complaints.  The examiner noted that there is one STR when the Veteran was 20 years old stating she missed her family.  The examiner indicated that would have been a temporary situation that would resolve.  The examiner further indicated it is reasonable to conclude that the Veteran may have had impaired sleep as she missed her family, but that would not likely result in a chronic disability, as she returned stateside and became pregnant.  The examiner also noted the Veteran's statements that she had difficulty sleeping in Germany due to the location and its relation to Hitler.  The VA examiner indicated that it is not likely that a reasonable person would be distressed with poor sleep because they were stationed in the same country where Hitler once lived.  

The VA examiner opined that it is less likely than not that the Veteran's insomnia was incurred in or caused by her active service.  In the section of the DBQ for a rationale, the VA examiner indicated that the Veteran does not have a diagnosis of insomnia that is at least as likely as not (50 percent or greater probability) incurred in or caused by the complaints of not sleeping and worry during service according to post-service hearing testimony.

As the record reflects a current diagnosis for insomnia and the Veteran has credibly stated that she had sleep issues in service, the first two elements of service connection have been met.  At issue is a nexus linking the Veteran's current insomnia to her active service.  

Regarding a nexus, the Board finds the December 2016 VA opinion to be the most probative.  The Board notes that the structuring of the VA examiner's rationale seems to restate the opinion.  However, the Board finds it reasonable to believe this was an oversight as the examination report does include an explanation for the basis of the opinion.  As to the Veteran missing her family, the VA examiner acknowledged that this could have affected the Veteran's sleep but explained that this would not lead to a chronic sleep disability because the Veteran returned stateside.  The Board finds this rationale probative because the VA examiner reviewed the record and instead of relying on the silence of the Veteran's STRs as to sleep issues, the examiner considered the Veteran's lay assertions of missing her family and how they could relate to sleep issues in service.  Moreover, the VA examiner's explanation is logical.  It is reasonable to believe that sleep issues caused from missing one's family would be resolved once one returned to his or her family.  Moreover, the examiner considered the Veteran's reported distress from being in Germany where Hitler lived and addressed how this was an insufficient basis on which to determine  a diagnosis of insomnia.  Moreover, the VA examiner's opinion is sound given the Veteran's statements as reflected in the examination report linking her current sleep issues to a family death in 2007, after her period of service had ended.  

While the Veteran is competent to report trouble sleeping, she is not competent to diagnose insomnia or to assess the cause of her diagnosed insomnia. Such a determination requires greater skills than mere observation. Thus, her lay assertions of a nexus are not competent evidence of a nexus. Regardless, however, the Board finds that the most probative evidence is the 2016 examiner's opinion against the claim.  

Accordingly, the Board determines that the preponderance of the evidence weighs against the Veteran's claim for service connection for insomnia.  As such, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for rheumatoid arthritis is denied.  

Entitlement to service connection for gout is denied.

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for insomnia is denied. 


REMAND

While further delay is regrettable, the Board finds that remand is necessary regarding the issues of entitlement to service connection for a pinched nerve and for sleep apnea.  Specifically, the Board finds that an addendum opinion is necessary for each claim.  


Pinched Nerve

In the August 2016 remand, the Board requested a medical opinion regarding the Veteran's claim for a pinched nerve and the various indications of record of carpal tunnel syndrome.  The Veteran worked as a typist in service.  Additionally, at her May 2016 hearing, when discussing her pinched nerve claim, the Veteran indicated that she was a typist and telegrapher in service and currently has pain in her wrist.  She stated that she did not complain about her wrists in service but that they hurt a lot in service.  

Pursuant to remand, in December 2016, the Veteran underwent a VA examination to assess any nerve conditions.  The VA examiner provided an opinion regarding the Veteran's claimed pinched nerve condition as it relates to both her back and her wrist.  The December 2016 VA examiner indicated there was no current diagnosis of a peripheral nerve condition and provided a negative nexus opinion for both the back and wrist.  

As to the Veteran's claim for a pinched nerve in relation to her back, the Board acknowledges that the Veteran has also linked her nerve condition to her back condition.  The Veteran indicated that a doctor told her in December 2014 that she had a pinched nerve at the base of her spine.  October 2014 and January 2015 treatment reports indicate complaints of a pinched nerve at the base of her spine.  However, as noted in the August 2016 remand, the record does not reflect such an assessment, and an April 2015 VA examination revealed all normal results for any associated neurological conditions for the Veteran's back.  

However, remaining at issue is the Veteran's wrist claim.  As to the Veteran's wrist, the December 2016 VA examiner indicated that a July 2007 RMS consult revealed an assessment of no clinical signs of carpal tunnel syndrome, to which the VA examiner indicated "no pinched wrist nerve."  The VA examiner indicated that the Veteran was issued a cock up wrist splint due to her report of symptom relief when using the splint in the past but that no carpal tunnel syndrome was diagnosed.  

The Board finds that this opinion is in error.  As noted in the August 2016 remand, the July 2007 report indicates an impression for clinical symptoms of carpal tunnel syndrome.  The December 2016 VA examiner relied on this report but misinterpreted the findings.  The July 2007 report explicitly indicates an impression of "clinical symptoms of mild carpal tunnel syndrome."  Additionally, the treatment plan states that the Veteran "was fitted with a left resting wrist splint and occupational therapy today.  The splint is to be worn at night for treatment of clinical signs and symptoms of left carpal tunnel syndrome."  Although the VA examiner determined there was no current pathology for a diagnosis of a peripheral nerve condition, because the Veteran had a diagnosis during the appeal period, the VA examiner needed to address that diagnosis and whether it was accurate or in error.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As such, the Board finds that an addendum opinion is necessary to account for the Veteran's July 2007 impression of clinical symptoms of carpal tunnel syndrome and whether it has resolved.

Sleep Apnea

As to the Veteran's claim for sleep apnea, the Board finds that an addendum opinion is also necessary.  The Veteran has indicated that her sleep apnea is secondary to her cholecystectomy, to include the weight gain she experienced following, or her gout, also to include subsequent weight gain.  

An October 2014 sleep study indicates a diagnosis of sleep apnea.  The Veteran is service-connected for cholecystectomy.  As to the Veteran's claim for secondary service connection in relation to her gout, the Board notes that in this decision, service-connection for gout was denied.  As such, a claim for secondary service connection based on gout cannot be sustained.  At issue is a nexus between the Veteran's sleep apnea and the cholecystectomy.

The December 2016 VA examiner opined that the Veteran's sleep apnea is less likely than not incurred in or caused by the cholecystectomy and/or gout during service.  The VA examiner reasoned that medical literature indicates weight gain after cholecystectomy is caused by a reintroduction of fats into the diet.  The Board does not find this opinion adequate.  While the VA examiner explained what causes weight gain after cholecystectomy, this explanation only addresses a link between the Veteran's weight gain and her cholecystectomy.  At issue is any relation between the weight gain from the Veteran's cholecystectomy and her sleep apnea, i.e. a relation between the Veteran's cholecystectomy and her sleep apnea.  

Nor did the VA examiner provide an opinion as to whether the weight gain from the cholecystectomy could have aggravated the Veteran's sleep apnea.  The August 2016 remand requested an opinion on causation and aggravation.  As such, there has not been substantial compliance with the remand directives, and further remand is necessary for this reason as well.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, an addendum opinion is necessary to address both causation and aggravation of the Veteran's sleep apnea due to her weight gain from the cholecystectomy.  The Board notes that the term "aggravation" refers to a chronic or permanent worsening of the underlying condition above and beyond its natural progression.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file, to include a copy of this remand, to the December 2016 VA examiner for an addendum opinion concerning the nature and etiology of any pinched nerve the Veteran may have.  If the examiner who drafted the December 2016 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

For all opinions requested, the claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner should indicate in the addendum report that the claims file was reviewed.

As to the Veteran's claim for a pinched nerve, in rendering an opinion on the Veteran's current peripheral nerve condition(s), or lack thereof, it is imperative that the examiner reconcile any determination that there is no current diagnosis for a pinched nerve condition with previous diagnoses for carpal tunnel syndrome.  Specifically, the Board notes that the July 2007 RMS study indicates an assessment of clinical symptoms of carpal tunnel syndrome.  The examiner is requested to determine if this diagnosis was in error, or if the condition has resolved.

For any diagnosed condition of a pinched nerve, to include carpal tunnel syndrome, even if it has since resolved, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition had its onset during or was caused by the Veteran's active service, to include her wrist and work as a typist in service 

2.  Return the claims file, to include a copy of this remand, to the December 2016 VA examiner for an addendum opinion concerning the nature and etiology of the Veteran's sleep apnea, to include as secondary to cholecystectomy.  If the examiner who drafted the December 2016 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The examiner is asked to provide an opinion as to the following: 

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea had its onset during or was caused by the Veteran's active service.    

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea was caused (in whole or in part) or aggravated (permanently worsened) by the Veteran's service-connected cholecystectomy, to include weight gain related to the cholecystectomy.       

Each opinion provided must be accompanied by a rationale.   

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  Please note, the absence of evidence of treatment for a nerve condition or sleep issues in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

3.  After completing the above actions, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


